Citation Nr: 1520300	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-26 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel





INTRODUCTION

The appellant had service with the Reserves from May 1973 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision and letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appellant's claims file is a "paperless" claims file.  All records in the appellant's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appellant requested a Board hearing in his August 2013 VA Form 9.  The hearing was scheduled for November 7, 2014, and the appellant was notified.  The appellant failed to report for the hearing.  To the Board's knowledge, the appellant has offered no explanation as to why he was unable to appear for the scheduled hearing, and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal, as if the appellant's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant's service treatment records do not include any records dated after February 1992, however, the appellant reported in his claim form that this is when his hearing disability started.  The AMC or RO should attempt to obtain any additional service treatment records on remand.
  
It is noted that the October 2011 VA examiner appears to have only considered whether the hearing loss was related to his military service from November 1973 to May 1974.  She did not consider ACDUTRA or INACDUTRA periods of service.   Furthermore, the periods of ACDUTRA and INACDUTRA have not been confirmed.  Because sensorineural hearing loss can be the result of acoustic trauma, the periods of inactive duty training (INACDUTRA) should also be determined.  For these reasons, the periods of ACDUTRA or INACDUTRA should be confirmed and an opinion should be obtained as to whether his hearing loss and tinnitus are due to his Reserve service, including periods of ACDUTRA and INACDUTRA.

In a May 2012 letter, a VA congressional liaison noted that the appellant may be receiving Social Security Administration (SSA) benefits.  The AMC or RO should ask the appellant if he is receiving disability benefits due to his bilateral hearing loss and tinnitus.  If so, these records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records since April 2011 and associate them with the claims file.

2.  Attempt to obtain any additional Army Reserve service treatment records, including any dated from 1992.  

3.  Request the complete service personnel folder.  

4.  If the service personnel folder does not show the dates of ACDUTRA and INACDUTRA by month, day and year, verify all periods of ACDUTRA and INACDUTRA service by contacting all appropriate sources, which may include the U.S. Army Human Resources Command and the Defense Finance and Accounting Service.

5.  Ask the appellant if he is receiving SSA disability benefits due to his bilateral hearing loss and tinnitus.  If the appellant is receiving SSA benefits for hearing loss and tinnitus, these records should be obtained.

6.  After the above is completed, schedule the appellant for an appropriate examination for his bilateral hearing loss and tinnitus claims.  The claims file must be made available to and reviewed by the examiner.  After reviewing the file, obtaining a complete history from the appellant, and conducting a physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not that the appellant has bilateral hearing loss and tinnitus disabilities that began in or are related to a period of military service, including as a result of an injury (including acoustic trauma) incurred in or aggravated during any period of INACDUTRA; or as the result of an injury (including acoustic trauma) or disease incurred in or aggravated during any period of ACDUTRA. The examiner's attention is directed to the Veteran's statements that he had many years of Reserve service which involved running the hand grenade range and shooting range without adequate hearing protection.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should explain the reasons behind any opinion provided.

7.  The appellant is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

8.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

9.  Readjudicate the claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




